Order, Supreme Court, Bronx County (Howard R. Silver, J.), entered December 5, 2005, which, insofar as appealed from, granted defendant-respondent’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
The affirmation of defendant’s attorney and the arguments made therein are supported by pertinent references to the pleadings, the parties’ deposition téstimony and photographs marked as exhibits at depositions (see Zuckerman v City of New York, 49 NY2d 557, 563 [1980]), and establish defendant’s prima facie entitlement to summary judgment based on the fact that the alleged sidewalk defect was trivial (see Trincere v County of Suffolk, 90 NY2d 976 [1997]; Gaud v Markham, 307 AD2d 845 [2003]). Concur—Tom, J.P., Mazzarelli, Sullivan and Gonzalez, JJ.